DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments with respect to the allowability of claims 4-9 have been fully considered but they are not persuasive.
Applicant states on p. 7 that “there are no amendments that change the scope of the claims.” This statement appears to be untrue. Instead of providing clarity, the amendments make the scope of the claims less clear.
As a result of the declarification of claims 4-9, the allowability of claims 4-9 is withdrawn.
Applicant explains to the examiner on p. 7 how to apply the MPEP, particularly MPEP § 706.07(a). That was helpful.
The substitute Specification is satisfactory.
Claim Objections
Claims 4-9 are objected to because the following terms lack a proper antecedent basis:
Term
Claim No.
Line(s)
the image
4
6
the images
6
3
the respective image
9
2


Appropriate correction is required.
Drawings
The drawings were received on 25 January 2021. These drawings are satisfactory.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 4-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, it is not clear how the “a digital image” of line 2 is related to either of “the at least one digital image of each of the at least two proofs” or “the digital images” of claim 1. Additionally, it is not clear how the “a digital image” of claim 4 is related to the at least two proofs, or how the “a digital image” is created.
Further regarding claim 4, it is not clear how “the image” of line 6 is related to one or more of “the at least one digital image of each of the at least two proofs” of claim 1, “the digital images” of claim 1, or “a digital image” of claim 4.
Regarding claim 5, it is not clear whether “all images” include the “the at least one digital image of each of the at least two proofs” and “the digital images” of claim 1, and the “a digital image” and “the image” of claim 4.
Regarding claim 6, it is not clear if “the images” includes one or more of “the at least one digital image of each of the at least two proofs” or “the digital images” of claim 1.
Regarding claim 7
Regarding claim 8, it is not clear if “the image” includes one or more of “the at least one digital image of each of the at least two proofs” or “the digital images” of claim 1, “the image” of claim 6, or “the images” of claim 7.
Allowable Subject Matter
Claims 1-3 and 10 are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO T HINZE whose telephone number is (571)272-2864. The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at:
http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEO T HINZE/
Patent Examiner
AU 2853
11 March 2021

/Leslie J Evanisko/            Primary Examiner, Art Unit 2853